                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                      JOSE MENDOZA, JR., et al.,                               Case No. 2:17-CV-2485 JCM (CWH)
                 7                                                                      2:18-CV-959 JCM (NJK)
                                                               Plaintiff(s),
                 8                                                                      REASSIGNMENT ORDER
                              v.
                 9
                      AMALGAMATED TRANSIT UNION
               10     INTERNATIONAL, et al.
                                            Defendant(s).
               11
               12
                              The presiding district judge in these actions has determined that these actions are related
               13
                      and that there is good cause to reassign them to one magistrate judge pursuant to Local Rule 42-
               14
                      1(a). See Local Rule 42-1(a) (“If a notice of related cases is filed, the assigned judges will
               15
                      determine whether the actions will be assigned to a single district judge or magistrate judge”).
               16
                      Additionally, transfer will promote judicial efficiency and will not result in prejudice to the parties.
               17
                              Accordingly, it is hereby ordered that case no. 2:18-cv-00959-JCM-NJK is reassigned to
               18
                      District Judge James C. Mahan and Magistrate Judge Carl W. Hoffman, and all future pleadings
               19
                      must bear case number 2:18-cv-00959-JCM-CWH.
               20
                              IT IS SO ORDERED.
               21
                              DATED January 9, 2019.
               22
               23                                                     __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
